Erazer, J.
The appellant was prosecuted in the Wells Common Pleas for larceny. A change of venue was taken to the Circuit Court, and a transcript of the proceedings of the Common Pleas was thereupon filed in the Circuit Court. The affidavit and information were not embodied in that transcript, nor does it appear by the record before us that those papers were ever filed in the Circuit Court, or were before that court, though it does appear that they had been filed in the Common Pleas, and copies of them are given, the information having one count only. It seems, however, *101that there was some paper before the Circuit Court recognized by all parties as the information; that it embraced two counts; that a motion to quash each of them was overruled; and that the court compelled the prosecutor to elect upon which one of them he would go to trial, and that he elected to go to trial upon the first. But no such information appears. There was a trial and conviction.
JE. JR. Wilson, for appellant.
JD. JE. Williamson, Attorney General, for the State.
The transcript before us is obviously so imperfect that we must, on our own motion, order a certiorari. Yo just judgment can be rendered upon it as it is.
Certiorari ordered to bring up a full and correct transcript of the record and proceedings below, with leave to the appellant to amend the assignment of errors.